Citation Nr: 1750063	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease or diabetes mellitus and/or as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the right lower extremity prior to December 16, 2015, and in excess of 40 percent thereafter.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the left lower extremity prior to December 16, 2015, and in excess of 40 percent thereafter.

4.  Entitlement to a total disability rating based in individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied service connection for hypertension.  The RO also granted service connection for peripheral artery disease (among other disabilities) and assigned a 20 percent rating each for the right and left lower extremity, effective December 31, 2008.  The Veteran disagreed with the service connection denial and with the initial ratings assigned for peripheral artery disease and perfected a timely appeal.

In October 2013, the Veteran testified before the Board at the RO.  A transcript of the hearing is associated with the claims file.

In October 2014, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  At that time, the Board found that the issue of a TDIU was reasonably raised by the record and also remanded that issue to the AOJ for development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a November 2016 rating decision, the AOJ increased the assigned ratings for peripheral artery disease to 40 percent for each lower extremity, effective December 16, 2015.  Inasmuch as the increase to 40 percent for each lower extremity did not result in the maximum rating available for peripheral artery disease, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation).  In November 2016, the AOJ also issued a supplemental statement of the case (SSOC), which continued to deny service connection for hypertension, ratings higher than those already assigned for peripheral artery disease, and a TDIU.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty; therefore, exposure to an herbicide agent is presumed.

2.  The weight of the evidence reflects that hypertension did not manifest during service or within one year after separation from service; that hypertension is not related to active service, to include as due to exposure to herbicides; and that hypertension was not caused or aggravated by service-connected coronary artery disease or diabetes mellitus.

3.  Prior to December 16, 2015, peripheral artery disease of the right lower extremity was manifested at worst by claudication after walking 6 yards on level ground at 2 miles per hour, diminished peripheral pulses, and right ankle/brachial index of 0.91. 

4.  Prior to December 16, 2015, peripheral artery disease of the left lower extremity was manifested by at worst by claudication after walking 6 yards on level ground at 2 miles per hour, diminished peripheral pulses, and left ankle/brachial index of 0.85.

5.  Since December 16, 2015, peripheral artery disease of the right lower extremity has been manifested at worst by claudication on walking a few yards on a level grade at 2 miles per hour, diminished peripheral pulses, trophic changes, and right ankle/brachial index of 1.38. 

6.  Since December 16, 2015, peripheral artery disease of the left lower extremity has been manifested at worst by claudication on walking a few yards on a level grade at 2 miles per hour, diminished peripheral pulses, trophic changes, and left ankle/brachial index of 1.35.

7.  Effective since December 31, 2008, the date VA received the Veteran's claim to establish service connection for multiple disabilities, service connection has been in effect for coronary artery disease (rated 30 percent disabling); peripheral arterial disease of the right and left lower extremities associated with type 2 diabetes mellitus (each rated 20 percent disabling); type 2 diabetes mellitus (rated 20 percent disabling); bilateral hearing loss (rated 20 percent disabling); right hip strain, status post posterior dislocation with fracture of acetabulum and arthritis (rated 10 percent disabling); and tinnitus (rated 10 percent disabling).  Effective December 31, 2008, the combined evaluation for compensation was 80 percent.

8.  The Veteran is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a farm laborer hauling hay, which ended around January 2011, and his high school education, due to his service-connected disabilities.






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension are not met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an initial rating in excess of 20 percent for peripheral artery disease of the right lower extremity prior to December 16, 2015, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

3.  The criteria for an initial rating in excess of 20 percent for peripheral artery disease of the left lower extremity prior to December 16, 2015, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

4.  The criteria for a total disability rating due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2009, August 2010, and October 2016.  

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issues decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, private treatment records, VA examination reports pertinent to other claims or disabilities, records from the Social Security Administration (SSA), and lay statements and hearing testimony are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Service Connection Claim

The Veteran contends that his current hypertension disability began within 10 years of separation from military service, that it was due to exposure to herbicides (Agent Orange) during his service in Vietnam, or that it was caused or aggravated by his service-connected coronary artery disease (CAD) or diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, including cardiovascular-renal disease (including hypertension), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's DD Form 214 documents that he served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Pertinent to the assertion that the Veteran's hypertension is due to herbicide exposure in Vietnam, ischemic heart disease (IHD), including but not limited to acute, subacute, and old myocardial infarction and coronary artery disease (CAD), is deemed to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. Note 2.  

In other words, hypertension is not among the listed diseases associated with Agent Orange exposure.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See also 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

Turning to the evidence, the Veteran's service treatment records are silent for complaints, diagnosis, or treatment related to hypertension.  His blood pressure was recorded as 136/68 on induction examination in July 1969 and 120/80 on medical board examination in October 1971.  

Post-service treatment records from the Reynolds Army Community Hospital (RACH) reflect that the Veteran was diagnosed with hypertension in October 1982.

The Board finds the first element necessary to establish service connection is established because competent medical evidence of record, including the October 1982 RACH record and April 2009 and December 2015 VA fee-basis examinations, establishes that the Veteran has a current hypertension disability.  See Shedden, 381 F.3d at 1167.  The Board also finds the second service connection element is met because the Veteran is presumed to have been exposed to herbicides, including Agent Orange, based on his service in Vietnam.  Thus, his records reflect in-service incurrence of an "injury."  See id.  

Following the December 2015 VA fee-basis examination and review of the claims file, the examining physician opined it was less likely than not that the Veteran's hypertension was incurred in or caused by service.  In support of the conclusion, the physician emphasized that the Veteran's service treatment records showed no problem with blood pressure or a diagnosis of hypertension during service.  In addition, there was no evidence of the Veteran being diagnosed with hypertension within the 12 months of being discharged from the military.   

Regarding any relationship between hypertension and service-connected CAD, the examining physician opined it was less likely than not that the Veteran's hypertension was caused or aggravated beyond its natural progression by his CAD.  The examiner reasoned that hypertension was not caused by CAD because hypertension was diagnosed in 1982 and CAD was not diagnosed until 1993.  In addition, the examiner explained that hypertension was not aggravated by CAD because "the relationship is the reverse."  The examiner elaborated that "[p]eople with high blood pressure are most likely to develop or aggravate CAD because [high blood pressure] puts added force against the artery walls.  Over time, this extra pressure can damage the arteries, making them more vulnerable to the narrowing and plaque buildup associated with atherosclerosis (CAD)."  In turn, the "narrowed artery limits or blocks the flow of blood to the heart muscle, depriving the heart of oxygen."  The examiner emphasized that "CAD does not aggravate hypertension; it is the other way around."

Finally, the December 2015 examining physician opined it was less likely than not that the Veteran's current hypertension was caused by or aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  The examiner explained that hypertension could not have been caused by diabetes mellitus because hypertension was diagnosed before diabetes mellitus.  The examiner also detailed that hypertension was not aggravated by diabetes mellitus because there was "no renal disease present that would show the aggravation."  

In May 2016, a VA advanced registered nurse practitioner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's hypertension was incurred in service or caused by in-service injury, event, or illness (including presumed exposure to Agent Orange).  The reviewing examiner cited data regarding the prevalence of hypertension among Americans and risk factors that are strongly and independently associated with the development of hypertension, including advanced age, obesity, family history, race, reduced nephron number, high sodium diet, excessive alcohol consumption, physical inactivity, diabetes and dyslipidemia, personality traits and depression, and hypovitaminosis-D.  

The reviewing examiner included 18 pages of medical treatise references pertinent to the issue of a possible relationship between exposure to Agent Orange and the development of hypertension.  The examiner summarized that the available evidence was insufficient to establish a positive etiological relationship between the development of hypertension and exposure to Agent Orange because while some of the studies reported increased incidence of hypertension among those exposed to Agent Orange, numerous environmental and occupational studies found no significant increased risk of hypertension.  Therefore, there was no convincing, strong evidence in the literature to determine a direct link between Agent Orange exposure and the development of hypertension.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.

The Veteran does not contend and the evidence does not reflect that hypertension was incurred in service or manifested to a compensable degree within one year of separation from service.  As a result, service connection for hypertension is not warranted either on a direct basis or on a presumptive basis under the provisions pertinent to chronic diseases.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Considering presumptive service connection on the basis of exposure to herbicides, including Agent Orange, the only specific medical opinion on the question of such a relationship is that of the May 2016 VA examiner.  Again, the examiner found there was no strong, convincing evidence based on extensive medical literature review of a relationship between Agent Orange exposure and hypertension.  As the examiner explained the reasons for her conclusions, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board notes that the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  Here, however, the Veteran was afforded a VA examination and the opinion rendered was against such an association.  The specific reasoned opinion is of greater probative weight than the general "limited or suggestive evidence" of an association between hypertension and Agent Orange.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

Based on the foregoing, service connection is not warranted for hypertension on the basis of the Veteran's presumed exposure to herbicides. 

Considering other theories of entitlement to service connection, the Board finds the December 2015 opinions of the VA examiner persuasive and probative against a nexus between the Veteran's hypertension and service, and between his hypertension and service-connected coronary artery disease and diabetes mellitus, because each was based on a review of the claims file and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's peripheral artery disease is rated 20 percent disabling for each lower extremity prior to December 16, 2015, and 40 percent disabling for each lower extremity from December 16, 2015 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7114, which pertains to arteriosclerosis obliterans.

Under these criteria, a 20 percent rating is warranted for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is assigned for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).  

For clarification, the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Id. Note1.  Residuals of aortic and larger arterial bypass surgery or arterial graft are evaluated as arteriosclerosis.  Id. Note 2.  Finally, [t]hese evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  Id. Note 3. 

During an April 2009 VA fee-basis examination, the Veteran described symptoms of claudication after walking 6 yards on level ground at 2 miles per hour.  He stated he had calf pain at rest and felt persistent coldness of the extremities.  He indicated these symptoms make him unable to stand, walk long distances, or climb stairs.  Examination of the extremities did not reveal atrophic skin changes, ulceration, ischemic limb pain, or persistent coldness.  Examination of the peripheral pulses revealed diminished dorsalis pedis pulse and posterior tibial pulse bilaterally.  Resting Doppler arterial flow study revealed right ankle/brachial index of 0.91 and left ankle/brachial index of 0.85.  The examiner commented that the Veteran's bilateral peripheral arterial disease had a moderate effect on his usual occupation and daily activities.

An August 2010 treatment record from a private Heart and Vascular Center noted the Veteran's history of peripheral vascular disease.  Examination of the peripheral pulses revealed they were full and equal bilaterally.  During a September 2011 office visit, the Veteran reported some increased edema of his left lower leg and some discomfort.  The cardiologist recommended an arterial and venous Doppler study to evaluate for circulation problems.  An October 2011 lower extremity arterial Doppler examination revealed right ankle/brachial index of 1.2 and left ankle/brachial index of 1.4.

During the October 2013 hearing, the Veteran's representative stated that the 2009 examiner recorded "six miles" as the distance the Veteran could walk without claudication, when in fact the Veteran reportedly told the examiner he could walk "six yards" without claudication.  The Veteran testified he could walk six to eight yards before experiencing pain in his legs.

The Veteran was afforded a VA fee-basis examination in December 2015.  He denied undergoing any surgery or procedure for his peripheral arterial disease, or using any assistive devices.  Signs and symptoms, bilaterally, included claudication on walking less than 25 yards on a level grade at 2 miles per hour, diminished peripheral pulses, and trophic changes.  There was no persistent coldness, ischemic limb pain at rest, or deep ischemic ulcers of either extremity.  Regarding the remaining effective function of the extremities, the examiner indicated that the functioning of the lower extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  Examination of the right and left lower peripheral pulses revealed absent femoral, popliteal, dorsalis pedis, and posterior tibial pulse bilaterally.  On Doppler study, the right ankle/brachial index was 1.38; the left ankle/brachial index was 1.35.  The examiner described the impact of the Veteran's vascular disability on his ability to work as "he cannot walk more than a few yards without stopping to rest his legs."

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against assigning higher initial ratings than those currently assigned for right and left lower extremity peripheral arterial disease prior to and from December 16, 2015.

Prior to December 2016, 2015, the Veteran's lower extremity peripheral arterial disease was manifested at worst by claudication after walking 6 yards on level ground at 2 miles per hour, diminished peripheral pulses bilaterally, right ankle/brachial index of 0.91 and left ankle/brachial index of 0.85.  These findings are consistent with the 20 percent rating assigned for each lower extremity prior to December 16, 2015.  Higher ratings are not warranted during this time period for either lower extremity because trophic changes, persistent coldness of the extremity or ankle, deep ischemic limb pain at rest, or deep ischemic ulcers were not present; and an ankle/brachial index of 0.7 or less was not demonstrated.  As a result, an initial rating in excess of 20 percent is not warranted for peripheral arterial disease of either lower extremity prior to December 16, 2015.

For the time period from December 16, 2015, the Veteran's lower extremity peripheral arterial disease has been manifested at worst by claudication on walking less than 25 yards (or claudication on walking a few yards) on a level grade at 2 miles per hour, diminished peripheral pulses, trophic changes, right ankle/brachial index of 1.38, and left ankle/brachial index of 1.35.  These findings are consistent with the 40 percent rating assigned for peripheral arterial disease of each lower extremity since December 16, 2015.  Although claudication was manifested on walking less than 25 yards, which is a criterion of a 60 percent rating, a higher, 60 percent rating is not warranted for either extremity since December 16, 2015 because the Veteran did not also have either persistent coldness of the extremity, or ankle brachial index of 0.5 or less for either extremity.  Similarly, a 100 percent rating is not warranted for either extremity because the evidence of record shows the Veteran has not had ischemic limb pain at rest and either deep ischemic ulcers, or ankle/brachial index of 0.4 or less of either extremity.  Based on the foregoing, an initial rating in excess of 40 percent is not warranted for peripheral arterial disease of either lower extremity from December 16, 2015.

In summary, the most probative evidence indicates that the Veteran's right and left lower extremity peripheral arterial disease clearly falls within the criteria for the 20 percent and 40 percent ratings assigned for each lower extremity prior to and since December 16, 2015, respectively, for the duration of the claim.  The Board has considered additional staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted because the medical and lay evidence of record does not support higher ratings than those already assigned.  Therefore, the 20 percent and 40 percent ratings for peripheral arterial disease of each lower extremity are proper throughout the appeal period and higher ratings are denied.

The Board considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted; however, the Veteran has not identified symptoms of peripheral arterial disease not specifically referenced by the applicable rating criteria.  Therefore, no analysis regarding referral for an extraschedular rating is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

IV. TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities or of one or both lower extremities, including the bilateral factor, if applicable, and disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(1), (2).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

Effective since December 31, 2008, which is the date VA received the Veteran's claim for service connection for multiple disabilities, service connection has been in effect for the following disabilities: coronary artery disease (rated 30 percent disabling); peripheral arterial disease of the right and left lower extremities associated with type 2 diabetes mellitus (each rated 20 percent disabling); type 2 diabetes mellitus (rated 20 percent disabling); bilateral hearing loss (rated 20 percent disabling); right hip strain, status post posterior dislocation with fracture of acetabulum and arthritis (rated 10 percent disabling); and tinnitus (rated 10 percent disabling).  Effective December 31, 2008, the combined evaluation for compensation was 80 percent.  (Subsequently, service connection was also established for a left hip disability, higher ratings were assigned for peripheral arterial disease, and the combined evaluation for compensation was increased to 90 percent).

Taking into account the service-connected disabilities of the right and left lower extremities including the bilateral factor, and the association with, or common etiology of, those disabilities with service-connected diabetes mellitus, the Veteran meets the schedular criteria for entitlement to a TDIU pursuant to 38 C.F.R. 4.16(a) since December 31, 2008.  

In October 2016, the AOJ mailed a notice letter to the Veteran, explaining the information and evidence required to substantiate a claim for a TDIU.  The AOJ enclosed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and asked him to complete and return the form.  To date, VA has not received a completed VA Form 21-8940 from the Veteran.

However, VA examination findings reflect that claudication or pain occurs with walking 6 yards or less.  Private treatment records, VA examination reports, and SSA records reflect the Veteran worked for 35 years from 1995 to 2010 on farms as a self-employed laborer hauling hay and that he has a high school education or equivalent.  In his January 2012 application for SSA disability benefits, he reported that he stopped working on January 1, 2011.

Although the Veteran did not return the TDIU application (VA Form 21-8940) that was mailed to him, the Board has considered the entire record, including the Veteran's relatively limited educational background and his occupational history as a farm laborer hauling hay for 35 years, and finds that the evidence is at least evenly balanced as to whether the limitations due to his multiple service-connected disabilities preclude him from securing or following any form of substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the right lower extremity prior to December 16, 2015, and in excess of 40 percent thereafter, is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the left lower extremity prior to December 16, 2015, and in excess of 40 percent thereafter, is denied.

A TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


